Title: To James Madison from the Right Reverend James Madison, 1 February 1812
From: Madison, James (Reverend)
To: Madison, James


My dear Sir
Feby 1. 1812 Williamsburg
I must once more take the Liberty of requesting your Attention to a Solicitation on Behalf of others. My Son in Law, Mr Robert G. Scott, Son of Genl Scott of Georgia, is anxious to be appointed Collector of the Revenue for the District in which Williamsburg, & the adjacent Counties may fall, according to Mr Gallatins proposed Division of the States; provided such a Measure shall be adopted by Congress. I would not, upon any Consideration, have mentioned Mr Scott to you, were I not persuaded that he possesses the Talents, the Industry, & the Integrity which such an Office requires; indeed, I know of no one more likely to discharge the Duties required with greater Correctness, & Promptitude. He is an Atty at Law, & has already acquired the Character of transacting Business with Zeal & Dispatch. His Political Principles are of the firmest republican Cast. Your favourable Attention to his Solicitation will be most gratefully remember’d both by him & myself.

My Health, I fear, is gone. I am now labouring under Dropsy. Medical aid seems to be of little Avail, tho’ I have sought for it among our most skilful Physicians. Digitalis has had some Effect; but it produces a Weakness, which could not long be supported. Tapping must be resorted to within a very short Time.
That your Health & Services to your Country may long be continued is the sincere Supplication of Yrs most truly & Affy
J Madison
